Citation Nr: 0943334	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from August 1953 to September 
1973. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claims were previously before the Board in 
February 2008, at which time they were remanded for 
additional development.  In August 2009, the Board requested 
a Veterans Health Administration (VHA) medical opinion.  Such 
opinion has been provided and the claims are once again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is 
causally or etiologically related to his military service.

2.  The Veteran's tinnitus is causally or etiologically 
related to his military service, to include his service 
connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss disability was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009)

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide. The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal. See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the Veteran's claims.  
To the extent that the Veteran may not have been provided 
with appropriate notice with respect to his claims, any such 
error would clearly be harmless as his claims are being 
granted for reasons explained in greater detail below and the 
agency of original jurisdiction (AOJ) will remedy any defect 
when effectuating the award of benefits. 

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss  and/or 
tinnitus, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in, or 
aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc). Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made. This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change. Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

1.  Bilateral Hearing Loss

The Veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  In order to establish 
service connection on a nonpresumptive direct-incurrence 
basis, the Veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  

In terms of an in-service injury or disease, the Veteran's 
service treatment records do not refer to a complaint or 
finding of hearing loss while in service.  The record 
reflects that the Veteran underwent several audiometric 
testings during service, including in April 1962, July 1965, 
March 1968, and April 1973.  However, none of the results 
from these evaluations (which reflected pure tone thresholds 
that ranged from 0 to 25 decibels) demonstrated hearing loss 
"disability" for VA compensation purposes, per 38 C.F.R. 
§ 3.385, or a change in hearing ability that has been noted 
to be clinically significant.  The Board notes that an April 
1962 audiological evaluation shows a 25 decibel finding on 
the left ear at the 500 Hertz threshold.  The Board notes 
that while such finding does not reflect hearing loss 
disability for VA purposes per 38 C.F.R. § 3.385, auditory 
thresholds above 20 decibels are considered impaired hearing.  
Normal hearing is from 0 to 20 decibels, and higher levels 
indicated some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 157 (1993).  
 
With respect to a current disability, the record establishes 
that bilateral hearing loss "disability" for VA purposes, 
per 38 C.F.R. § 3.385, on VA audiological evaluation in June 
2005.  The reported pure tone thresholds, in decibels, were 
as follows for each ear: 




HERTZ



500
1000
2000
3000
4000
LEFT
30
45
60
55
60
RIGHT
30
50
45
50
80

Speech recognition scores were 84 percent in the right ear 
and 92 percent in the left ear.

The Board notes that, although bilateral ear hearing loss 
"disability" for VA purposes was not demonstrated in 
service, the Veteran can establish service connection on the 
basis of post-service evidence of a nexus between current 
hearing loss and service.  38 C.F.R. § 3.303(d); See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  Also, under 38 U.S.C.A. 
§ 1154 (a)(b)(West 2002), VA is required to consider the 
Veteran's contentions in conjunction with the circumstances 
of his service.   In this case, the Veteran contends that he 
exposed to loud noise during training exercises and while in 
combat in Vietnam, where he served as a light infantryman and 
as a heavy weapons sergeant.  According to the Veteran, his 
duties exposed him to acoustic trauma from small arms fire, 
explosions, and from 105 mm recoilless rifles and 4.2" 
mortars.  See July 2005 Notice of Disagreement and January 
2006 VA Form 9.  His December 2007 videoconference hearing 
transcript also shows that the Veteran attributed his hearing 
loss to a grenade explosion that occurred in 1967, during his 
first tour in Vietnam.  (Transcript (T.) at page (pg.) 3-7.)  
The Veteran's DD Form 214 reflects that his military 
occupational specialty was that of a career counselor.  It 
also reflects that the Veteran served in Vietnam from 
December 1966 to March 1967 and again from September 1968 to 
September 1969 and that he received the Combat Infantryman 
Badge, the Purple Heart Medal, and the Air Medal of Honor.  
Therefore, the Board finds that it would have been consistent 
with the circumstances of the Veteran's service for him to 
have been exposed to noise in service.  See 38 U.S.C.A. § 
1154(a).  As such, the Board concedes that the Veteran was 
exposed to acoustic trauma in service.  

As to the etiology of the Veteran's bilateral hearing loss 
disability, the June 2005 VA examiner, after an evaluation of 
the Veteran and a review of his claims file, opined that it 
was not at least as likely as not that the Veteran's hearing 
loss was related to military service.  In reaching this 
determination, the examiner noted that after a review of the 
information, the Veteran had normal hearing bilaterally 
throughout his military career documented through 1968.  She 
further indicated that although the Veteran attributed his 
hearing loss to a grenade explosion that occurred during his 
first tour of duty in Vietnam in January 1967, an audiogram 
performed in 1968, over one year after the incident, showed 
normal hearing bilaterally and the Veteran specifically 
denied hearing loss and other ENT troubles.  She also noted 
that the Veteran did not have any history of noise exposure 
as a recruiter.

However, in August 2009, the Board requested a Veterans 
Health Administration (VHA) opinion, after receiving 
additional, previously unreviewed treatment records, 
including October 1975 and March 1977 audiograms from the 
Veteran's prior employer, the United States Postal Service 
(USPS), which show that the Veteran was diagnosed as having 
high frequency hearing loss within two years of service 
discharge.  In response the Board's request, in September 
2009, Dr. F. M. W., an Assistant Professor of Neurotology and 
Skull Base Surgery at the University of Utah School of 
Medicine, after reviewing the Veteran's claims file and the 
USPS records, opined that it was "at least as likely as not 
that the Veteran's bilateral hearing loss was incurred during 
his period of military service or within one year of his 
service discharge or was otherwise related to his period of 
active service."  In reaching this conclusion, the Dr. W. 
noted that the Veteran had normal hearing in April 1954, 
1962, 1965 and December 1966 and denied complaints of hearing 
loss in April 1968.  He also noted that although a March 1968 
hearing test showed, for the most part, hearing thresholds in 
the Veteran's right and left ears that were within normal 
limits for these frequencies, the two other frequencies 
typically seen to be damaged in noise-induced hearing loss, 
6000 and 8000 Hertz, were not tested at the time of the March 
1968 test, and, thus, he could not say that the Veteran's 
hearing was entirely normal at that time.  The examiner 
further indicated that:

Given the nature of [the Veteran's] 
acoustic trauma and noise exposure and 
the lack of testing at any of these 
frequencies normally associated with 
acoustic trauma, 6000, 8000 Hertz, which 
were not tested on the 1968 audiogram, 
following his grenade incident, I feel 
this leads to my conclusion as stated 
above regarding the connection of hearing 
loss to the period of active duty.

In weighing the probative value of the June 2005 and 
September 2009 opinions as to the etiology of the Veteran's 
current bilateral hearing loss disability, the Board finds 
that both opinions to be competent, highly probative medical 
evidence as to this disability at issue, when viewed in 
conjunction with the record as a whole.  Therefore, the Board 
concludes that evidence for and against the claim for service 
connection for bilateral hearing loss disability is at least 
in approximate balance.  In other words, the Board finds, 
based on this record, that the Veteran's bilateral hearing 
loss disability is as likely the result of his noise exposure 
in service as it is the result of some other factor or 
factors.  Accordingly, the Board will resolve the benefit of 
the doubt in favor of the Veteran in this case as the law 
requires and grant service connection for bilateral hearing 
loss disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009).



2.  Tinnitus

The Veteran asserts that service connection is warranted for 
tinnitus.  The Board, in considering the evidence of record 
under the laws and regulations as set forth above, concludes 
that the Veteran is entitled to service connection for 
tinnitus. 

In this regard, in a July 2005 rating decision, the RO denied 
service connection for tinnitus based on the absence of 
evidence of tinnitus in service and the negative medical 
opinion provided by the June 2005 VA examiner, who determined 
that it was "not at least as likely as not that tinnitus was 
related to military service" because the Veteran had a 
normal audiogram in 1968, over one year after his reported 
grenade explosion in 1967, he specifically denied ENT 
troubles on examination in 1968, and the Veteran did not have 
any history of noise exposure as a recruiter. 

However, the record demonstrates that the Veteran has 
repeatedly contended that such tinnitus is due to the loud 
noise that he was exposed to in service, including while in 
combat in Vietnam.  He also specifically attributes such 
tinnitus to a grenade explosion in 1967.  See July 2005 
Notice of Disagreement.  See also December 2007 
Videoconference Hearing Transcript (T.) at page (pg.) 3-7.)  
As discussed above, the Board concedes that the Veteran, who 
received the Combat Infantryman Badge, the Purple Heart 
Medal, and the Air Medal of Honor, was exposed to acoustic 
trauma in service

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

The Board therefore finds that the Veteran's statements in 
this case are credible. Furthermore, the Board notes that 
tinnitus is subjective, and the kind of condition to which 
lay testimony is competent. See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses). 
Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Moreover, by virtue of this decision, the Veteran has been 
granted service connection for bilateral hearing loss.  The 
fact that the Veteran has been diagnosed as having bilateral 
hearing loss and granted compensation for a service-related 
hearing loss adds to the credibility of his contention that 
his tinnitus is related to service because "an associated 
hearing loss is usually present" with tinnitus.  The MERCK 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  Concerning this, the Board notes that tinnitus may 
occur as a symptom of nearly all ear disorders including 
sensorineural or noise-induced hearing loss.  Id.   With 
regard to the latter, the evidence of record reflects that 
the Veteran's hearing loss is noise-induced, i.e., a result 
of his exposure to acoustic trauma during service.  In this 
regard, the Board notes that "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The MERCK Manual, 
Section 7, Ch. 85, Inner Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  The September 2009 VHA 
examination established that the Veteran's bilateral hearing 
loss is etiologically linked to his active service, and also 
noted that the Veteran had bilateral tinnitus.  The cited 
provisions from The MERCK Manual confirm that tinnitus 
usually accompanies noise-induced hearing loss, which the 
Veteran in this case has been diagnosed with. Finally, the 
Board has determined that the Veteran's contentions that he 
has experienced tinnitus since service are competent and 
credible evidence upon which the Board may rely in making its 
decision.

The evidence unfavorable to the claim for service connection 
in this case consists of the June 2005 VA medical audiology 
report, which states that the Veteran's tinnitus was not due 
to service because the Veteran had a normal audiogram in 
1968, over one year after his reported grenade explosion in 
1967, he specifically denied ENT troubles on examination in 
1968, and the Veteran did not have any history of noise 
exposure as a recruiter.  The September 2009 VHA opinion was 
vague.  The physician essentially opined that the Veteran's 
tinnitus was not due to service because tinnitus was a 
subjective complaint and could not be objectified and was 
harder to pinpoint.  The physician also noted that his 
opinion was based on the fact that the Veteran indicated that 
he developed tinnitus at the time of the incident and it had 
since persisted but that it also goes and comes and is 
sometimes absent.  However, the Board notes that "persistent" 
tinnitus is no longer a requirement for evaluating tinnitus 
under 38 C.F.R. § 4.87, Diagnostic Code 6260. 68 Fed. Reg. 
25823, May 14, 2003.  All that is now required is that the 
tinnitus is recurrent.  In this regard, the Veteran has 
consistently argued that his tinnitus is recurrent.  There is 
no evidence to contrary.  

Thus, based on the September 2009 VHA opinion which 
established service connection for bilateral hearing loss, 
the provisions from The MERCK Manual noted above and the 
Veteran's statements, the Board concludes that evidence for 
and against the claim for service connection for tinnitus is 
at least in approximate balance.  In other words, the Board 
finds, based on this record that the Veteran's tinnitus is as 
likely the result of his noise exposure in service or 
associated with his service-connected noise- induced 
bilateral hearing loss as it is the result of some other 
factor or factors.  Accordingly, the Board will resolve the 
benefit of the doubt in favor of the Veteran in this case as 
the law requires and grant service connection for tinnitus. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).





ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL. A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


